Sherwood, J.
The indictment charged that defendant on, etc., at, etc., “ did unlawfully set up and keep a common bawdy house.” The indictment is well enough, since it follows the language of the statute on which it is bottomed. R. S. 1879, p. 270, § 1550.
The only particular in which the precise language of the statute is not followed, is in the substitution of the word and for the word or; but this is proper as recently *323decided by this court. State v. Pittman, ante, p. 56. The authorities cited by the State fully sustain the validity of the indictment. Therefore, judgment reversed and cause remanded.
All concur.